UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7000



AMRO SABRY ELHILALY,

                                              Petitioner - Appellant,

          versus


JOHN D. ASHCROFT,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-4148-PJM)


Submitted:   October 15, 2002              Decided:   December 4, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Amro Sabry Elhilaly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Amro   Sabry    Elhilaly   appeals   the   district     court’s   order

dismissing his petition filed under 28 U.S.C. § 2241 (2000).              We

have reviewed the record and find no reversible error, but modify

the district court’s judgment to reflect that the dismissal of the

petition is without prejudice.

     Accordingly, we affirm as modified on the reasoning of the

district court.      See Elhilaly v. Ashcroft, No. CA-01-4148-PJM (D.

Md. June 6, 2002).     We grant Elhilaly’s application to proceed on

appeal in forma pauperis and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would    not   aid   the

decisional process.




                                                     AFFIRMED AS MODIFIED




                                     2